DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-10 are pending (claim set as filed on 06/20/2019).

Priority
This application is a 371 of PCT/CN2016/111228 filed on 12/21/2016.

Information Disclosure Statement
	The Information Disclosure Statement filed on 06/20/2019 has been considered.

Drawings
	The drawings filed on 06/20/2019 have been accepted.

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besman  (CN 1399560 A - cited in the IDS filed on 06/20/2019, citations are being made to corresponding U.S. Patent no. 9,669,076 B2). 
	Besman’s general disclosure relates to Factor VIII protein formulations (see abstract). Besman discloses that Factor VIII is a protein found in blood plasma and is known to be relatively unstable in therapeutic preparations (see col. 1, lines 30-42). Besman teaches a process for formulating a Factor VIII composition comprising the formulation excipients of: a bulking agent selected from mannitol, glycine, and alanine; a stabilizing agent selected from sucrose, trehalose, raffinose, and arginine; and freeze-drying to produce a lyophilized formulation for reconstitution (see col. 4, lines 6-8, Examples, Table 8, and claims 1-2). Sucrose was used as a model stabilizer (see col. 8, lines 62-63). Sorbitol and glycerol were evaluated as possible stabilizers (see col. 5, lines 48-49). 

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan (U.S. Patent no. 4,170,590) in view of Sharma (US 2016/0215051 A1).
	Stephan’s general disclosure is directed to a process for preparing various blood fractions from citrate plasma (see col. lines 8-9).
	From Example 1, Stephan teaches venous blood from donors were added to sodium citrate stabilizer solution and then centrifuged to obtain plasma (see col. 2, lines 56-63). The protein solution obtained contains globulin concentrates of high effectiveness, and can be freeze-dried (i.e. lyophilizing) without loss of activity (see col. 3, lines 38-41, and see col. 7, lines 3-7). The supernatant plasma from the centrifugation of the thawed material was used for the production of a prothrombin complex concentrate of fibrinogen and a solution of stable serum proteins (see col. 3, lines 50-54). 
	However, Stephan does not teach: two or more protectants selected from the group as seen in claims 1-10.
	Sharma teaches “common excipients and/or additives such as buffering agents, amino acids, saccharides, salts, surfactants, bulking agents, and lyoprotectants” (see ¶ [0107]). Sharma teaches at ¶ [0108] wherein:
“the buffering agent is selected from the group consisting of histidine, citrate, phosphate, glycine, and acetate”;
“the saccharide excipient is selected from the group consisting of trehalose, sucrose, mannitol, maltose and raffinose”;
“the bulking agent is selected from the group consisting of dextrose, ribose, fructose, mannitol, inositol, sorbitol, trehalose, sucrose, lactose, starch, dextrans, chitosan, hyaluronate, gelatin, serum albumin, glycogen, synthetic monomers and synthetic polymers”;
“the lyoprotectant is selected from the group consisting of monosodium glutamate, histidine; betaine; magnesium sulfate; glycerin, dextran, erythritol, glycerol, arabitol, xylitol, sorbitol, mannitol; propylene glycol; polyethylene glycol; Pluronics gelatin, mellibiose, melezitose, raffinose, mannotriose, stachyose, glucose, maltose, lactose, maltulose, iso-maltulose and lactulose, glucitol, maltitol, lactitol, iso-maltulose, trehalose, sucrose and combinations thereof”.
Sharma discloses that “It is understood that a particular excipient may serve more than one purpose in a formulation, for example, trehalose may serve both as a bulking agent and a lyoprotectant” (see ¶ [0108]). From ¶ [0111]-[0129], Sharma goes on to explain the function of each excipients, for example, “carbohydrate excipients can act, e.g., as viscosity enhancing agents, stabilizers, bulking agents, solubilizing agents, lyoprotectant and/or the like” (see ¶ [0116]-[0117]). For example, “A “lyoprotectant” is a molecule which, when combined with a protein of interest, significantly prevents or reduces chemical and/or physical instability of the protein upon lyophilization and subsequent storage. Lyoprotectants include, but are not limited to, sugars and their corresponding sugar alcohols; an amino acid” (see ¶ [0032]). “The lyoprotectant is added to the pre-lyophilized formulation in a “lyoprotecting amount” which means that, following lyophilization of the protein in the presence of the lyoprotecting amount of the lyoprotectant, the protein essentially retains its physical and chemical stability and integrity 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add or employ the common excipients and/or additives such as buffering agents, amino acids, saccharides, salts, surfactants, bulking agents, and lyoprotectants such as taught by Sharma (Sharma at ¶ [0107]) in the method of Stephan. The ordinary artisan would have been motivated to do so because Sharma first establishes that these are common and routine excipients/additives in protein formulations and explains their role or function. For example, Sharma discloses that “a “lyoprotectant” is a molecule which, when combined with a protein of interest, significantly prevents or reduces chemical and/or physical instability of the protein upon lyophilization and subsequent storage” (see Sharma at ¶ [0032]). Therefore, the MPEP at 2141(III) provides exemplary rationales that may support a conclusion of obviousness include:
(a) combining prior art elements according to known methods to yield predictable results; 
(b) Simple substitution of one known element for another to obtain predictable results;
In other words, since the claimed elements are considered well-known, routine, and common in the pharmaceutical arts, the selection of them would have been readily predictable to one of ordinary skill in the art. The ordinary artisan would have had a reasonable expectation of success because both the references of Stephan and Sharma are in the same field of endeavor directed to protein lyophilization and stabilization thereof. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 (claim set as filed on 12/06/2019) of co-pending Application no. 16/620,162. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and co-pending application are drawn to obvious variants or substantially similar methods for blood protein activity preservation, comprising mixing blood with two or more protectants selected from albumin, triglyceride, glycerol, dextran, propylene glycol, alginate, sucrose to obtain a mixture; and lyophilizing the mixture. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653